Citation Nr: 0205657	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  96-50 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
§38 U.S.C.A. § 1151 (West 1991) for mastication problems and 
replacement of a dental bridge due to treatment received in 
November 1994 at the Department of Veterans Affairs Medical 
Center, Sioux Falls, South Dakota.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and H.R.




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to August 
1957.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating action 
of the St. Paul, Minnesota Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This Board remanded the 
case in September 1997 and July 2000 for additional 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  Removal of the veteran's lower partial bridge was a 
necessary consequence of treatment.  

3.  The veteran is not shown to have suffered additional 
disability, for which compensation benefits under 38 U.S.C.A. 
§ 1151 can be paid, as a result of treatment received in 
November 1994 at the Department of Veterans affairs Medical 
Center, Sioux Falls, South Dakota.


CONCLUSION OF LAW

The criteria by which compensation may be awarded under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed to have resulted from VA dental treatment in November 
1994 are not met.  38 U.S.C.A. §§ 1151, 5003, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.358, 3.800 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran contends that VA is responsible for the 
replacement of his lower dental bridge because it was 
destroyed when it was removed for treatment in the dental 
clinic of the VA Medical Center (VAMC) in Sioux Falls, South 
Dakota, in November 1994.  As a result of the missing bridge, 
the veteran contends that he is experiencing several 
problems, including cutting his tongue on the sharp edge of 
one of the teeth that had anchored the bridge, wear and tear 
on his upper denture and misalignment of his jaw.  

In April 1995, the veteran submitted a claim for "damage 
done to permanent dental work" by VA in November 1994.  

Medical evidence associated with the claims folder includes 
records detailing the November 1994 dental treatment at which 
time the veteran presented with a two day history of severe, 
steady, right jaw pain.  On initial examination, he was noted 
to have false upper teeth and a bridge, bilateral lower 
sides.  Radiographic studies revealed an abscess in #27.  
Treatment records note that the veteran's bridge, between 
#27-31, was loose.  The bridge was sectioned and removed and 
the abscess, drained.  The treating dentist noted that if the 
"[veteran] is eligible, will finish endodontics [and] do 
bridge.  If not eligible patient will have to finish 
treatment on the outside."

A December 1994 chart entry noted that treatment was 
completed on tooth #27.  It was noted that the veteran was 
not eligible at that time for further dental treatment.  He 
was reportedly attempting to establish service connection for 
his teeth.  The veteran was advised to seek examination and 
follow-up treatment for his mouth in the private sector and 
he said he would do so.  

In a January 1995 statement, a private dentist reported that 
he had seen the veteran for an initial examination that day, 
at which time the veteran had related the history of recent 
#27 endodontic therapy at VA.  This dentist noted that the 
veteran's fixed bridge #27-31 had been destroyed as part of 
that treatment, the veteran needed a new bridge and VA should 
provide it.  

At an April 1996 personal hearing at the RO, the veteran 
testified that he wanted VA to replace the bridge damaged 
during dental treatment.  He further testified that without 
the lower bridge, he cut his tongue on the teeth to which the 
bridge had been attached and had worn a hole into his upper 
plate.  After taking the veteran's testimony, the Hearing 
Officer pointed out that the RO did not have the authority to 
authorize dental treatment at VA facilities and the RO's 
jurisdiction in this case was limited to the claim for 1151 
benefits.  

In a May 1996 statement, the veteran's private dentist 
reported that he had seen the veteran the previous day for 
evaluation of the results of the "destruction of his fixed 
bridge."  This dentist noted that the veteran had a hole 
worn in his upper denture due to the fact that the #27-31 
bridge had been destroyed.  Sharpness on #31 (due to missing 
bridge) was smoothed off and a #27 hole in the lingual 
surface had been temporarily filled with cavit.  The dentist 
indicated that the veteran's jaw felt out of alignment, but 
opined that it would likely correct itself once the bridge 
was replaced.  The dentist concluded that the destruction of 
the veteran's original bridge was unnecessary and bridge 
replacement was the correct treatment to remedy the 
situation.  

In a November 1996 opinion provided at the request of the RO, 
the VA dentist who treated the veteran in November 1994 
reviewed the medical record and the recent statement from the 
veteran's private dentist.  The VA dentist noted that when 
the veteran was seen on an emergency basis in November 1994, 
the existing bridge was held on by two teeth, #27 and #31.  
The bridge had come loose from #27, but was still attached to 
the back tooth, #31.  The dentist opined that the bridge had 
been loose for some time and had caused #27 to become 
abscessed.  The bridge was causing pressure on #27 when the 
veteran bit together and was exaggerating the emergent pain.  
Excessive pressure was still being put on the back tooth 
(#31) and could eventually cause problems there.  In this 
dentist's opinion, the bridge had to come off because it no 
longer fit and was causing the veteran problems.  Some 
methods of bridge removal, such as tapping or using force, 
could cause damage to the back tooth; thus, it was this 
dentist's opinion that the safest way to remove the bridge 
from the back tooth was to section the back crown.  

The VA dentist went on to note that before treatment was 
initiated, the veteran's bridge was ill-fitting and causing 
his "problem;" biting on it caused the veteran's pain.  To 
relieve the biting pressure, the middle three tooth pontics 
were sectioned off and the original crowns were smoothed and 
cemented back on teeth #27 and #31.  Following that, a root 
canal was completed on #27.  This dentist addressed the 
private dentist's assessments and noted that the private 
dentist did not see the destruction the bridge was causing 
and thus could not comment on the necessity of its removal.  
The VA dentist went on to state that he did not feel that the 
November 1994 treatment caused misalignment of the jaw or 
additional disability; rather it saved teeth #27 and 31 which 
could have been lost if the veteran continued to wear his 
original bridge.  Finally, the VA dentist commented that any 
problems the veteran has in regard to mastication or with his 
upper denture are from not seeking and obtaining timely 
treatment for his mouth which he was urged to do on his final 
appointment in December 1994. 

When the Board initially reviewed the veteran's claim in 
September 1997, it noted the two conflicting medical opinions 
of record and remanded the case to obtain an opinion from a 
dental surgeon other than one associated with the Sioux 
Falls, VAMC.  

In a February 1998 opinion, a VA dental surgeon reported that 
the veteran's treatment records were unavailable for review 
and the November 1994 endodontic procedure was outside the 
expertise of this particular surgeon.  However, after 
consulting with a general staff dentist, the dental surgeon 
opined that it was likely that the November 1994 dental 
procedure was appropriate; that removal and destruction of 
the bridge was a judgment of the treating dentist and that 
the veteran did not sustain permanent disability as the 
result of the destruction of the bridge.  

The veteran was afforded a VA dental examination in April 
1998 at which time the history of his emergency endodontic 
treatment in November 1994 was related, including the removal 
of a fixed partial denture.  Following examination, the 
examiner noted that removal of the fixed bridge was a 
clinical judgment and would not be discernible at this time.  

When the case was returned to the Board in July 2000, it was 
noted that medical opinions obtained to date were not 
responsive to the Board's instructions and the case was 
remanded again.  

The veteran was afforded a VA dental examination in August 
2000 at which time he complained that since his dental bridge 
was removed from teeth #27 to 31, he had endured increased 
jaw pain, his maxillary complete denture had worn out and his 
lower jaw felt misaligned.  Intraoral examination revealed a 
"very worn" maxillary complete denture; tooth #31 was 
prepped as a bridge abutment, but there was no coverage on 
that tooth; tooth #27 had a crown in place with a smooth 
distal metal margin consistent with previously being part of 
the lead-in to a bridge abutment.  The assessment included 
persisting myofascial pain of the masticatory muscles, very 
worn maxillary complete denture, and missing fixed bridge, 
teeth #27 to 31.  The examiner commented that it was 
difficult to ascertain the reason the bridge was destroyed in 
performing root canal therapy, although that is often 
necessary.  

Upon review of the examination, it was noted that the 
information was not complete and it was determined that it 
was necessary to recall the veteran for another examination.  
The veteran canceled the subsequent appointment and refused 
to be rescheduled. 

After consultation with the veteran's representative, the 
veteran presented to another dental examination in November 
2000 at which time the examiner noted that the complete 
record had been available for review.  This examiner 
concurred with the history, examination and assessment as 
reported in August 2000.  The examiner reviewed the history 
of the veteran's November 1994 root canal therapy and 
detailed the three methods of doing root canal therapy on an 
abutment tooth for a fixed partial denture.  One method 
involved removing the bridge by sectioning the abutment, thus 
eliminating any possible damage to the abutment teeth.  After 
completion of treatment, the bridge would be need to be 
remade.  Following a review of the record, this examiner 
observed the treating dentist's notation that the bridge was 
loose prior to the start of treatment and to avoid damaging 
the posterior abutment tooth, the bridge was removed and root 
canal therapy provided.  It was this examiner's opinion that 
the root canal therapy was successful in that the abscess 
resolved and the veteran still has the abutment tooth in his 
mouth.  He was referred to his private dentist to have a new 
bridge made or, pending eligibility, have it made at the 
VAMC.  With regard to any additional disability secondary to 
the VA treatment, the veteran was noted to be wearing a 
complete upper denture which, by his own history, was made in 
the early 19990's.  The examiner noted that most dentures 
have a lifespan of five to seven years.  With the loss of the 
lower partial denture, the veteran had "probably" 
accelerated the wear on the upper denture, evidenced by a 
perforation in the acrylic.  The veteran had no "long 
lasting disability" other than that his denture needed to be 
repaired.  In conclusion, this examiner opined that the 
initial treatment provided by VA in November 1994 was 
consistent with one of the possible methods of providing 
care, and given the notation within the initial treatment 
report that the bridge was loose, the treating dentist chose 
what he felt was the best course of action. 

II.  Analysis

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was signed into 
law, and it essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law, which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are now published at 66 Fed. Ref. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  

In this case, the Board finds that VA has already met all 
notice and duty to assist obligations to the veteran that 
this new law sets forth.  In the November 1995 statement of 
the case, numerous supplemental statements of the case and 
correspondence, the RO notified the veteran of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has been 
provided ample opportunity to submit such information and 
evidence.  

Furthermore, VA has conducted reasonable and appropriate 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  The Board remanded the case on 
two prior occasions to obtain additional information 
necessary, to include VA examinations, to adjudicate the 
claim and the RO substantially complied with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran has also been afforded the opportunity to offer 
testimony at a personal hearing in support of his claim.  The 
Board notes that the veteran has not identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  As such, 
adjudication of the claim, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).    

Pursuant to 38 U.S.C.A. § 1151 (West 1991), where a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation shall be 
awarded in the same manner as if the additional disability or 
death were service-connected.

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1) (2001).  Compensation 
is not payable if additional disability or death is a result 
of the continuance or natural progress of the injury or 
disease for which the veteran was hospitalized and/or 
treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations by VA of 
the statute and regulations required evidence of negligence 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Appeals for Veterans Claims (Court), in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court. 
60 Fed. Reg. 14,222 (1995). The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (1996), and 
codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97; 63 Fed. Reg. 31263 
(1998).

The claim on appeal in the present case was filed before 
October 1997, and therefore it must be adjudicated in accord 
with the earlier version of 38 U.S.C.A. § 1151 and the final 
regulation issued on May 23, 1996.  Thus, neither evidence of 
an unforeseen event nor evidence of VA negligence is required 
in order for this claim to be granted.

It is not disputed that the veteran underwent dental 
treatment at the Sioux Falls VAMC in November 1994 and that, 
coincident with that treatment, his partial lower bridge was 
destroyed.  A private dentist who treated the veteran after 
November 1994 opined that removal of the bridge was 
unnecessary; however, a VA dentist who reviewed the record, 
including a lengthy statement provided by the VA dentist who 
performed the November 1994 treatment, concluded that removal 
was consistent with accepted methods of practicing care in 
cases such as this.  As such, the Board finds that removal of 
the veteran's partial lower bridge, which was done in 
sections and resulted in a destruction of the bridge, was a 
necessary consequence of treatment for which compensation 
cannot be paid.  38 C.F.R. § 3.358(c)(3).  

Even if it were determined that removal of the bridge was not 
necessary to treat the veteran, to award the benefit sought 
by the veteran, it would have to be shown that he sustained 
additional disability as a result of that treatment.  He has 
alleged that the additional disability includes cutting his 
tongue on the sharp edge of one of the teeth that had 
anchored the bridge, wear and tear on his upper denture and 
misalignment of his jaw.  A VA examination conducted in 
November 2000 for the express purpose of identifying any 
additional disability noted the veteran's complaints and 
recent examination findings, but included the examiner's 
opinion that the only "additional disability" was that the 
loss of the lower bridge had accelerated the deterioration of 
the upper denture.  It was recommended that the upper denture 
be replaced.  The condition for which the veteran had 
initially sought treatment, the abscessed tooth, was 
alleviated and the veteran retained the tooth.  

Although there was some evidence of record that the veteran 
may have suffered misalignment of the jaw as a result of the 
loss of the lower partial bridge, the Board notes that the 
most recent VA examination was conducted to address that 
question and does not demonstrate that the veteran suffers 
from any such disability as a result of the November 1994 
treatment.  The only "additional disability" identified is 
an acceleration of the wear and tear on an upper bridge; 
however, the Board finds that is not a disability per se, as 
contemplated by 38 U.S.C.A. § 1151.  The veteran essentially 
argues that he is entitled to dental treatment as a result of 
the VA treatment.  Compensation benefits that can be awarded 
under the provisions of 38 U.S.C.A. § 1151 are monetary 
benefits, not the right to dental treatment.  As noted by the 
Hearing Officer at the April 1996 hearing, the right to 
dental treatment is not a benefit that the RO can award in 
the first instance.  The same is true for the Board.  

While the evidence shows that the veteran's partial bridge 
was removed during VA treatment, the removal was a necessary 
consequence of treatment.  Furthermore, there is no competent 
evidence to suggest that the removal resulted in any 
additional disability for which VA compensation benefits can 
be paid.  Accordingly, the veteran's claim for entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
must be denied.  The Board has considered the "benefit of 
the doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 
§38 U.S.C.A. § 1151 (West 1991) for mastication problems and 
replacement of a dental bridge due to treatment received in 
November 1994 at the Department of Veterans affairs Medical 
Center, Sioux Falls, South Dakota is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

